Exhibit 10.2 Execution Version Second Amendment to Amended and Restated Second Lien Term Loan Agreement Among Rosetta Resources Inc., as Borrower, BNP Paribas, as Administrative Agent, and The Lenders Signatory Hereto Effective as of April 5, 2010 Second Amendment to Amended and Restated Second Lien Term Loan Agreement This Second Amendment to Amended and Restated Second Lien Term Loan Agreement (this “Second Amendment”) executed effective as of April 5, 2010 (the “Second Amendment Effective Date”) is among Rosetta Resources Inc., a corporation formed under the laws of the State of Delaware (the “Borrower”); each of the undersigned guarantors (the “Guarantors”, and together with the Borrower, the “Obligors”); each of the Lenders that is a signatory hereto; and BNP Paribas, as administrative agent for the Lenders (in such capacity, together with its successors, the “Administrative Agent”). R E C I T A L S: A.The Borrower, the Administrative Agent and the Lenders are parties to that certain Amended and Restated Second Lien Term Loan Agreement dated as of April9, 2009, as amended by that certain First Amendment to Amended and Restated Second Lien Term Loan Agreement dated as of October1, 2009 (as amended, the “Credit Agreement”), pursuant to which the Lenders have made certain credit available to and on behalf of the Borrower. B.The Borrower has requested and the Administrative Agent and the Majority Lenders have agreed to amend certain provisions of the Credit Agreement. C.NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: Section 1.Defined Terms.Each capitalized term which is defined in the Credit Agreement, but which is not defined in this Second Amendment, shall have the meaning ascribed such term in the Credit Agreement.Unless otherwise indicated, all section references in this Second Amendment refer to the Credit Agreement. Section 2.Amendments to Credit Agreement. 2.1Section 1.02.The following definitions are hereby added or amended and restated in its entirety as follows: “Agreement” means this Amended and Restated Second Lien Term Loan Agreement, as amended by the First Amendment to Amended and Restated Second Lien Term Loan Agreement, dated as ofOctober 1, 2009, and the Second Amendment to Amended and Restated Second Lien Term Loan Agreement, dated as of April 5, 2010, as the same may from time to time be further amended, modified, supplemented or restated. “Compressor Sale-Leaseback Transaction” means the sale by the Borrower or any Guarantor of all or any part of its compression equipment, gathering or other midstream facilities located in California (“Midstream Facilities”) and the subsequent leasing of such Midstream Facilities, provided that the aggregate sales price does not exceed $15,000,000. “Midstream Facilities” has the meaning assigned such term in the definition of “Compressor Sale-Leaseback Transaction”. “Second Lien Notes” means Second Lien Term Notes in an amount of up to $100,000,000 issued pursuant to the Second Lien Term Loan Agreement, together with all amendments, modifications, replacements, extensions and rearrangements thereof permitted by Section 9.04(b), but excluding any replacement thereof with Senior Notes. “Senior Notes” means any unsecured senior or senior subordinated Debt securities (whether registered or privately placed) incurred pursuant to the Senior Notes Indenture. “Senior Notes Indenture” means any indenture among the Borrower, as issuer, the subsidiary guarantors party thereto and the trustee named therein, pursuant to which the Senior Notes are issued, as the same may be amended or supplemented in accordance with Section 9.04(c). 2.2Amendment to Section 8.01.Section 8.01 is hereby amended by inserting the following new Section 8.01(r): (r)Issuance of Senior Notes.Promptly after the closing and consummation of the issuance of Senior Notes, a true and correct copy of preliminary offering memorandum or other material documents relating to such Senior Notes. 2.3Amendment to Section 9.02.Section 9.02 is hereby amended by inserting the following new Sections 9.02(i) and (j): (i)Debt under the Senior Notes and any guarantees thereof, the principal amount of which does not exceed $250,000,000 in the aggregate, provided that (i) at the time such Senior Notes are issued (A) no Default has occurred and is then continuing and (B) no Default would result from the incurrence of such Debt after giving effect to the incurrence thereof (and any concurrent repayment of Debt with the proceeds of such incurrence), (ii) the net cash proceeds of such Senior Notes shall be concurrently used to repay or prepay all Floating Rate Loans then outstanding, plus accrued and unpaid interest thereon and any pre-payment penalty relating thereto, if any, (iii) such Debt does not have any scheduled amortization prior to seven (7) years from the date of issuance, (iv) such Debt does not mature sooner than seven (7) years after the date of issuance, (v) such Debt and any guarantees thereof are on terms, taken as a whole, at least as favorable to the Borrower and the Guarantors as market terms for issuers of similar size and credit quality given the then prevailing market conditions and (vi) such Senior Notes do not have any mandatory prepayment or redemption provisions (other than customary change of control or asset sale tender offer provisions) which would require a mandatory prepayment or redemption in priority to the Indebtedness.” (j)Debt associated with the Compressor Sale-Leaseback Transaction in an aggregate principal amount not to exceed $15,000,000. 2.4Amendment to Section 9.03.Section 9.03 is hereby amended by inserting the following new Section 9.03(f): (f)Liens to secure obligations of the Borrower or any Guarantor under the Compressor Sale-Leaseback Transaction, provided that such Liens only extend to the Property subject of the Compress Sale-Leaseback Transaction and the proceeds thereof. 2.5Amendment to 9.08.Section 9.08 is amended to insert “, the Compressor Sale-Leaseback Transaction” after the words “Capital Leases” and prior to the words “and leases of Hydrocarbon Interests”. 2.6Amendment to Section 9.13.Section9.13(f) is hereby amended by deleting such clause in its entirety and replacing it with the following: (f) sales and other dispositions of Properties not regulated by Section 9.13(a) to (e): (i) with respect to the Midstream Facilities, having an aggregate purchase price not to exceed $15,000,000 as may be sold during 2010 pursuant to the Compressor Sale-Leaseback Transaction and (ii) with respect to all other Properties, $2,500,000 during any 6-month period. 2.7Amendment to Section 9.17.Section 9.17(ii) is amended to insert “or Section 9.03(f)” after the words “Section 9.03(d)” in each place such words appear. 2.8Amendment to Section 10.01.Section 10.01(g) is hereby amended by inserting in line 1 thereof after the phrase “any event or condition” the phrase “(other than customary change of control or asset sale tender offer provisions of the Senior Notes Indenture which would require a mandatory prepayment or redemption of the Debt arising thereunder)”. Section 3.Conditions Precedent.The effectiveness of this Second Amendment is subject to the receipt by the Administrative Agent of the following documents and satisfaction of the other conditions provided in this Section3, each of which shall be reasonably satisfactory to the Administrative Agent in form and substance: 3.1Payment of Outstanding Invoices.Payment by the Borrower to the Administrative Agent of all fees and other amounts due and payable on or prior to the Second Amendment Effective Date, including, to the extent invoiced, reimbursement or payment of all out-of-pocket expenses required to be reimbursed or paid by the Borrower. 3.2Second Amendment.The Administrative Agent shall have received multiple counterparts as requested of this Second Amendment from the Borrower and the Majority Lenders. 3.3No Default.No Default or Event of Default shall have occurred and be continuing as of the Second Amendment Effective Date. 3.4Other Documents.The Administrative Agent shall have received any other document it reasonably requests. Section 4.Representations and Warranties; Etc.Each Obligor hereby affirms:(a) that as of the date of execution and delivery of this Second Amendment, all of the representations and warranties contained in each Loan Document to which such Obligor is a party are true and correct in all material respects as though made on and as of the Second Amendment Effective Date (unless made as of a specific earlier date, in which case, was true as of such date); and (b) that, after giving effect to this Second Amendment and to the transactions contemplated hereby, no Defaults exist under the Loan Documents or will exist under the Loan Documents. Section 5.Miscellaneous. 5.1Confirmation.The provisions of the Credit Agreement (as amended by this Second Amendment) shall remain in full force and effect in accordance with its terms following the effectiveness of this Second Amendment. 5.2Ratification and Affirmation of Obligors.Each of the Obligors hereby expressly (i) acknowledges the terms of this Second Amendment, (ii) ratifies and affirms its obligations under the Guaranty Agreement and the other Security Instruments to which it is a party, (iii) acknowledges, renews and extends its continued liability under the Guaranty Agreement and the other Security Instruments to which it is a party and agrees that its guarantee under the Guaranty Agreement and the other Security Instruments to which it is a party remains in full force and effect with respect to the Indebtedness as amended hereby. 5.3Counterparts.This Second Amendment may be executed by one or more of the parties hereto in any number of separate counterparts, and all of such counterparts taken together shall be deemed to constitute one and the same instrument. 5.4No Oral Agreement.This written Second Amendment, the Credit Agreement and the other Loan Documents executed in connection herewith and therewith represent the final agreement between the parties and may not be contradicted by evidence of prior, contemporaneous, or unwritten oral agreements of the parties.There are no subsequent oral agreements between the parties. 5.5Governing Law.This Second Amendment (including, but not limited to, the validity and enforceability hereof) shall be governed by, and construed in accordance with, the laws of the State of New York. [Remainder of Page Intentionally Left Blank. Signature Pages Follow.] IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be duly executed effective as of the date first written above. BORROWER: ROSETTA RESOURCES INC. By: /s/ Michael J. Rosinski Michael J. Rosinski, Executive Vice President, Chief Financial Officer and Treasurer GUARANTORS: ROSETTA RESOURCES OFFSHORE, LLC By: /s/ Michael J. Rosinski Michael J. Rosinski, Executive Vice President, Chief Financial Officer and Treasurer ROSETTA RESOURCES HOLDINGS, LLC By: /s/ Michael J. Rosinski Michael J. Rosinski, Executive Vice President, Chief Financial Officer and Treasurer ROSETTA RESOURCES OPERATING LP ROSETTA RESOURCES GATHERING LP By: Rosetta Resources Operating GP, LLC, its general partner By: /s/ Michael J. Rosinski Michael J. Rosinski, Executive Vice President, Chief Financial Officer and Treasurer ROSETTA RESOURCES OPERATING GP, LLC By: /s/ Michael J. Rosinski Michael J. Rosinski, Executive Vice President, Chief Financial Officer and Treasurer Signature Page – Second Amendment Page 1 ADMINISTRATIVE AGENT: BNP PARIBAS, as Administrative Agent By: /s/ Evans R. Swann Name: Evans R. Swann Title: Managing Director By: /s/ Betsy Jocher Name: Betsy Jocher Title: Director LENDERS: BNP PARIBAS By: /s/ Evans R. Swann Name: Evans R. Swann Title: Managing Director By: /s/ Betsy Jocher Name: Betsy Jocher Title: Director WELLS FARGO ENERGY CAPITAL By: /s/ Bryan McDavid Name: Bryan McDavid Title: Vice President UNIONBANCAL EQUITIES, INC. By: /s/ Ted McNulty Name: Ted McNulty Title: Senior Vice President Signature Page – Second Amendment Page 2 AMEGY BANK NATIONAL ASSOCIATION By: /s/ Kenneth R. Batson, III Name: Kenneth R. Batson, III Title: Vice President USB CAPITAL RESOURCES, INC. By: /s/ Christopher P. Zinn Name: Christopher P. Zinn Title: Vice President THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By: /s/ Brian N. Thomas Name: Brian N. Thomas Title: Vice President Signature Page – Second Amendment Page 3
